Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Status of Claims
1. 	Applicants’ amendment dated August 17th, 2021 responding to the Office Action May 18th, 2021 provided in the rejection of claims 1-15.
2.	Claims 1, 2-3, 5, 9 and 10-11 are amended.

Quayle Action
3.	This application is in condition for allowance except for the following formal matters:
a.	Claim 2, line 4, recites the limitation “said website designer’s business”.  This limitation should be changed to –said business of website designer--.
b.	Claims 3 and 11, recite the limitation “said WBS system”, in lines 2.  This limitation should be changed to – said WBS 
c.	Claim 12, recites the limitation “a BI analyzer” in line 5 should be spelled out at least once.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
4. 	Claims 1-15 are allowed over the prior arts of record.
5.	The following is a statement of reasons for the indication of allowable subject matter:
6.	Regarding claim 1, the prior art of record when viewed individually or in combination does not disclose or render obvious the following features of the independent claim 1:
“...analyzing said first and second portions to determine what third portion of said requested required information remains to be collected at least directly from said website designer; 
dynamically generating a set of questions for a dynamically displayed second questionnaire, and running said second questionnaire to receive said third portion of said requested required information from at least said website designer; and   
selecting whether to integrate said first, second and third portions into said website building process or to use said portions for further said gathering, gleaning, analyzing and dynamically generating” in combination with all other limitations/elements as claimed in claim 1.

Regarding claim 9, the prior art of record when viewed individually or in combination does not disclose or render obvious the following features of the independent claim 9:

a second questionnaire creator, implemented on said at least one processor, to dynamically generate a set of questions for a dynamically displayed second questionnaire and to run said second questionnaire to receive said third portion of said requested required information from at least said website designer; and 
a questionnaire runner, implemented on said at least one processor, to select whether to integrate said first, second and third portions into said website building process or to use said portions for said data gatherer, said data analyzers, said questionnaire creator and said questionnaire runner” in combination with all other limitations/elements as claimed in claim 9.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saras (US pub. No. 2007/0061408 A1) discloses Methods, systems, and products are disclosed for developing a website.  One such method transmits a questionnaire to a website client.  The questionnaire includes questions for developing the website.  A response to the questionnaire is received and examined for unanswered questions.  For at least one unanswered question a calendar entry for a calendaring application is created --See Abstract and specification for more details.

Pearson et al. (US Pub. No. 2011/0106731 A1) discloses Expert systems can encode knowledge or inference rules in data structures rather than in program code.  A key advantage of this approach is that an expert can author a knowledgebase or inference rules and can understand or modify statements relating to their expertise without having strong programming abilities – See paragraph [0001] and specification for more details.
Bierner et al. (US pub. No. 2013/0297553 A1) discloses the exemplary graphical interface engine 302 generates graphical representations provided via the web page.  In exemplary embodiments, the graphical interface engine 302 builds a page (e.g., made up of HTML, Javascript, CSS, sound, video, images, and other multimedia) that is presented to the user 106 or expert user 108 – See paragraph [0037] and specification for more details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MONGBAO NGUYEN/           Examiner, Art Unit 2192